-=-~·3e;:;~-o1
3/20/2015                                                                     TDCJ Offender Details

        TE.XAS DEPARTMENT OF CRIMINAL JUSTICE                                                 m       TDCJ Home         /         '
                                                                                                                  . . . New Offendet· Sem·ch




   Offender Information Details
  I RetlJm to Search l}st          j



   SID Number:                                                           08131967

   TDCJ Number:                                                          01600251

   Name:                                                                 WOODS,RYAN T                                                          •
   Race:                                                                 w
   Gender:                                                                M

   DOB:                                                                   1986-07-17

   Maximum Sentence Date:                                                 2018-12-22

   Current Facility:                                                     COFFIELD

   Projected Release Date:                                               2015-11-07

   Parole Eligibility Date:                                              2013-08-22

   Offender Visitation Eligible:                                         YES

   Information provided is updated once daily during weekdays and multiple times per day
   on visitation days. Because this information is subject to change, family members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                            Offender is not scheduled for release at this time.

   Scheduled Release Type:                                            Will be determined when release date is scheduled.

   Scheduled Release Location:                                        Will be determined when release date is scheduled.



       Parole Review Information
   Offense Histo
       Offense                                                 Sentence
                                   Offense                                           County
        Date                                                     Date.                           No.               DO)
       2008-12-22         POSS C/SUB W/INT DEL                  2009-09-18           GREGG    37,804-A            7-00-00

                            UNL POSS FIREARM
       2012-12-14                                               2013-05-23           GREGG     42223-8            3-06-00
                                  FELON

http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=08131967                                                                 1/2
3/20/2015                                                                     TDCJ Offender Details




  [ Return to $~arch list          I

   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin@tdcj.texas.gov: This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                               New Offender Search                   TDCJ Home Page




http://offender.tdcj.state.tx.us/OffenderSearchloffenderDetail.action?sid=08131967                           2/2